Case 5:18-cv-01882-JGB-SHK Document 33 Filed 12/10/18 Page 1 of 2 Page ID #:447



1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     MONSTER ENERGY COMPANY, a        )        Case No. 5:18-cv-01882-JGB (SHKx)
12   Delaware corporation,            )
13                                    )        ORDER GRANTING
                  Plaintiff,          )        DEFENDANTS’ APPLICATION
14                                    )        FOR LEAVE TO SEAL
            vs.                       )
15
                                      )
16   VITAL PHARMACEUTICALS, INC., )
                                      )
17   d/b/a VPX Sports, a Florida
                                      )
     corporation; and JOHN H. OWOC,   )
18   a.k.a. JACK OWOC, an individual, )
19                                    )
                  Defendants.         )
20

21        Before the Court is Defendants Vital Pharmaceuticals, Inc. d/b/a VPX Sports
22   (“VPX”) and John H. Owoc’s Application for Leave to Seal (the “Application”).
23   Having considered the Application, the Declaration of Francis Massabki filed in
24   support thereof, and the remaining record in this action, and otherwise being fully
25   advised in the premises, the Court hereby finds and orders as follows:
26        1.     The Application concerns Defendants’ request to seal VPX’s billing
27   records [Dkt. # 16-3, pages 5-12] that Plaintiff, Monster Energy Company
28   (“Monster”), filed in support of Monster’s opposition [Dkt. # 16] to Defendants’

                                               1
Case 5:18-cv-01882-JGB-SHK Document 33 Filed 12/10/18 Page 2 of 2 Page ID #:448



 1   motion to disqualify counsel [Dkt. # 15].
 2        2.     Defendants represent, and this Court finds, that the billing records at
 3   issue belong to VPX (not Monster), VPX (not Monster) holds the attorney-privilege
 4   attendant to those records and the right to decide when, if at all, to publicly disclose
 5   those records, and the records were not in the public domain until Monster filed them
 6   in public docket in this action without VPX’s knowledge or consent.
 7        3.     Additionally, this Court finds that the records contain confidential
 8   information subject to the attorney-client privilege and/or work-doctrine, and that
 9   good cause otherwise supports the Application.
10        4.     Accordingly, this Court hereby GRANTS the application and directs the
11   Clerk to remove those limited pages, again, [Dkt. # 16-3, pages 5-12], from the
12   public docket in this action.
13        IT IS SO ORDERED.
14
15
          Dated: December 10, 2018 ________________________________
16                                 JESUS G. BERNAL
17
                                   UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                 2
